Citation Nr: 0828677	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  99-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

This matter was remanded by the Board in September 2002, 
November 2003, July 2005, and December 2006 for further 
evidentiary and procedural development.


FINDINGS OF FACT

1.  The veteran was diagnosed with schizophrenia in 
approximately 1992.

2.  A psychiatric disorder, to include schizophrenia, was not 
present for many years after service and the preponderance of 
the evidence does not establish a causal link between a 
current diagnosis of schizophrenia and service. 

3.  The veteran has a diagnosis of PTSD.

4.  The evidence does not show that the veteran engaged in 
combat with the enemy during his active military service.

5.  Post traumatic stress disorder is etiologically related 
to the veteran's service.




CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include schizophrenia, but 
exclusive of PTSD, was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  PTSD was incurred as a result of the veteran's active 
duty service.   38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§  3.102, 3.159 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2002. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a January 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, service personnel records, VA medical 
treatment records, private medical records, Social Security 
Administration documents, and lay statements from the veteran 
and his friends are associated with the claims file. 

The veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

In claims for service connection for PTSD based on personal 
assault, VA has established special procedures for 
evidentiary development. Patton v. West, 12 Vet. App. 272, 
277 (1999). These procedures take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor. These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence. See VA 
Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part 
III, Para. 5.14c (Feb. 20, 1996) (substantially enlarging on 
the former Manual M21-1, Part III, Para. 7.47c(2) (Oct. 11, 
1995). 

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in tests for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse. Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses. See M21-1, Part III, 
Para. 5.14(c)(9).

Furthermore, these provisions state that if the claimed 
stressful incident is a personal assault, a stressor 
development letter specifically tailored for personal assault 
cases should be sent to the veteran. See M21-1, Part III, 
Para. 5.14(c)(6).

38 C.F.R. § 3.304(f)(3) requires that VA not deny such claims 
without: (1) first advising veterans that evidence from 
sources other than a veteran's service medical records, 
including evidence of behavior changes, may constitute 
supporting evidence of the stressor; and (2) allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. The record shows that the 
veteran was sent an Information in Support of Claim for 
Service Connection for PTSD Secondary to a Personal Assault 
questionnaire in August 2005, in accordance with a Board 
Remand. Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that he has a psychiatric disorder to 
include schizophrenia and PTSD. The veteran essentially 
maintains that he has PTSD due to a third degree burn to his 
ankle and foot that he claims occurred during a fight with a 
fellow shipmate. Having carefully considered the evidence of 
record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim for post traumatic stress disorder only will be granted 
on this basis. 38 U.S.C.A  § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where  there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a)(2006); (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.3.04(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If a veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
schizophrenia and PTSD.

In September 1980 service treatment record, the veteran 
declined counseling for psychological stress secondary to 
strain at work centers caused by personality clashes with 
peers and superiors.  

A January 1981 service treatment record indicated the veteran 
reported that he stepped into a pot of hot water up to the 
ankle.

A January 1981 service personnel record indicated that the 
veteran received an Article 116 for breach of peace and 
fighting on the same day he sustained his ankle injury.

In a February 1981 service treatment note, the veteran stated 
that the cause of his ankle injury was hot, boiling water 
falling on his leg and boot. The examiner diagnosed a third 
degree burn of the left ankle, all sides, and part of the 
anterior aspect of the foot.

Post-service, in November 1981, the veteran underwent a VA 
psychiatric examination.  The treatment provider diagnosed 
the veteran with substance abuse, including LSD, marijuana 
and cocaine, in remission and a possible history of Demerol 
addiction due to his surgical condition, in remission.  The 
examiner concluded there were no other psychiatric disorders.

In December 1997, the veteran underwent a VA examination and 
was diagnosed with PTSD and a psychotic disorder, not 
otherwise specified.  The examiner opined the veteran 
suffered from some psychotic symptomatology without meeting 
the full criteria for schizophrenia. The examiner rated the 
veteran's psychiatric impairment as moderate to severe.  

In May 2000, a VA physician, who identified himself as a PTSD 
Program Director, stated that the veteran was in treatment 
for PTSD which was the result of a traumatic assault 
sustained during military service and reported a full range 
of classic PTSD symptoms. The veteran was also diagnosed with 
psychosis, not otherwise specified, as a result of both 
auditory and visual hallucinations which appeared related to 
the source of the traumatic event. The treatment provider 
opined the veteran's condition started in the service and had 
further deteriorated since discharge.

In March 2002, two VA examiners diagnosed the veteran with 
schizophrenia and PTSD.  The examiners noted the veteran had 
schizophrenia which was currently well controlled on 
medication.  The evidence for schizophrenia was the long-
standing persistent voices which had been psychotically 
elaborated, the degree of primary process thinking and the 
severe social impairment that he experienced.  The diagnosis 
of schizophrenia was verified by two other physicians who had 
treated the veteran in the past.  The examiner stated he and 
his fellow VA examiner felt that the veteran had a degree of 
PTSD that interacted with his underlying psychotic process 
and perhaps to some extent had aggravated his overall degree 
of adaptive function.  The examiner stated that currently, 
the veteran's disability would be said to be moderate in 
degree psychiatrically, a portion of which was due to PTSD 
and a portion due to schizpohrenia. 

In March 2002, a VA examiner submitted a written statement 
diagnosing the veteran with PTSD, which he opined was likely 
the result of the incident related to his military service.

In an April 2002 VA medical opinion, the examiner reported 
that the veteran had two diagnoses and the onset was in the 
early 1980s, however, a diagnosis was deferred until 
approximately 1992 because of the veteran's alcohol and drug 
abuse. After 1992 he began to receive treatment at the VA and 
the diagnosis of schizophrenia was made. The examiner 
reported he assumed the claimed stressor reported by the 
veteran did take place because the veteran was service 
connected for scars. The examiner stated that the veteran's 
current pathology was consistent with residual PTSD. The 
examiner acknowledged it was unclear whether the veteran had 
distorted, psychotically elaborated, or exaggerated the 
events. The examiner reported the veteran continued to 
display symptoms of schizophrenia, opined that these 
conditions appeared to go hand-in-hand, with one affecting 
the other, and stated it was impossible to determine a 
percentage of how much one weighed against the other. 
However, the examiner stated he would say it was clear that 
if the events had not occurred in the service, the severity 
of this veteran's psychiatric illness would probably be less. 
The examiner stated this was just an estimate on his part. 

The examiner stated not all of the symptoms the veteran was 
currently experiencing related to the in-service experience 
of being attacked and burned.  Many of the chronic auditory 
hallucinations had nothing to do with that incident and in 
fact related to other bizarre matters, which purely pertained 
to the schizophrenia. The examiner stated that the diagnosis 
had been confirmed over many years of treatment with four 
other VA examiners, himself not included. 

The examiner stated it was his opinion that the veteran had 
two diagnosis and that there was a moderate degree of 
contribution from the PTSD portion of his illness.  The 
examiner stated the veteran was significantly disabled 
although making attempts to improve his vocational function.  
The examiner stated that it was very difficult if not 
impossible to separate the two diagnoses because when one 
diagnosis was present it was often a subtle intertwining of 
symptoms which could play off against each other.

The veteran's service personnel records document a number of 
infractions during service, ranging from fighting to failure 
to report for duty to disobeying a commanding officer.  The 
personnel records indicated the veteran received an Article 
116 for breach of the peace and fighting on the day he 
claimed he received his ankle burn.  

The veteran maintains that he has PTSD which is related to 
his active service.  The veteran submitted written statements 
in which he avers that he was a victim of a personal assault, 
which resulted in a third degree burn to the ankle.  The 
veteran contends that his PTSD was related to that incident 
of service.  He has reported symptoms of flashbacks, 
nightmares, anxiety, anger, and depression, lack of energy, 
and thoughts of suicide.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor. Cohen v. 
Brown, 10 Vet. App. 128, 157 (1997) VA can only reject such a 
diagnosis on a finding that the preponderance of the evidence 
is against (1) the PTSD diagnosis, (2) the occurrence of the 
in-service stressor, or (3) the connection of the current 
condition to the in-service stressor. The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations. Cohen, 143-144. 

Further, because interpretative doubt on all material issues 
is to be resolved in the veteran's favor, the Board finds him 
to have been diagnosed with PTSD.  38 U.S.C.A § 5107(b)  
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996);  
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

Even when a physician or other health care professional 
diagnoses the veteran as having PTSD, the Board is still not 
required to grant service connection for PTSD.  Wilson v.  
Derwinski, 2 Vet. App. 614, 618 (1992). Granting of service 
connection is predicated upon the outcome of the remaining 
two analytical steps below. 

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98  
(1993). 

The veteran has consistently maintained that he was attacked 
while on duty and was injured during an altercation with a 
third degree burn to the ankle and foot, which is verified by 
service treatment and personnel records.  In fact, service 
connection has already been accorded to the residuals of such 
burn injury.  Initially, however, the veteran indicated he 
injured his leg when hot water was accidently spilled on to 
his leg and during treatment, the veteran did not report any 
altercation or knife fight, nor were there any notations for 
cuts or bruises which would be consistent with a fight.  

Although not every detail of the stressor has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressor.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process).  The evidence confirms the veteran 
experienced an ankle burn and was involved in some sort of 
altercation one the same day.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (finding that although the unit logs and 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.) 

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  The medical evidence of 
record indicates that the veteran's PTSD has been causally 
linked to his service during his military service, including 
the stressor mentioned above, on at least one occasion by 
qualified personnel. 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained with regard to the questions of a personal 
assault and to whether PTSD arose from that event.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied and 
service connection for the claim of post traumatic stress 
disorder only will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  

With respect to the veteran's claim for service connection 
for a psychiatric disorder to include schizophrenia, other 
than PTSD, this claim must be denied.  There is no evidence 
in the medical records that indicates the veteran developed 
schizophrenia or any other psychiatric disorder [other than 
the PTSD allowance as noted above] due to service. The first 
indication that the veteran was experiencing symptoms of 
schizophrenia is noted by an April 2002 VA examiner who 
reported a diagnosis in approximately 1992, a diagnosis which 
was deferred due to drug abuse. 

A May 2000 VA physician/PTSD Program Director stated that the 
veteran's "condition" started in the service and had 
further deteriorated since discharge.  Primarily this opinion 
was referring to PTSD, but the examiner seemed to suggest 
that the veteran's additional diagnosis of psychosis was made 
on the basis that he had hallucinations which "appeared" to 
be related to the traumatic event.  The equivocal nature of 
this opinion, and the lack of supporting rationale, lessens 
its probative value, particularly when contrasted with the 
contemporaneously recorded evidence of record.  One of VA's 
responsibilities, and that of the Board when called upon to 
do so, is to ascertain whether if such a diagnosis is 
rendered, it is supported in fact.  See, e.g., Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The May 2000 VA examiner did not give a rationale or bases 
for his opinion that the veteran's psychiatric condition 
began in service. Without a rationale or bases as to why a 
psychiatric disorder to include schizophrenia is related to 
service is a generalized statement and therefore, not 
probative. The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

As the evidence of record is against the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia, other than PTSD, the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991).  The veteran's claim for service connection 
for psychiatric disorder to include schizophrenia, but 
excluding PTSD, is denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for psychiatric disorder, to include 
schizophrenia, but other than PTSD, is denied.

Service connection for post traumatic stress disorder is 
granted, subject to the regulations governing monetary 
awards.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


